Citation Nr: 1415196	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to August 16, 2010, and in excess of 30 percent from August 16, 2010, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Mrs. Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veteran's Appeal (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss disability at the noncompensable disability level, effective from October 31, 2007.  

In a July 2009 rating decision, the RO assigned a 20 percent evaluation, effective from October 31, 2007, based on a finding of clear and unmistakable error.  In a September 2010 rating decision, the RO assigned a 30 percent evaluation, effective from August 16, 2010.  In an October 2013 rating decision, the RO awarded an earlier effective date for the increased 30 percent to June 12, 2010.  As a higher schedular evaluation for this disability is possible, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  In July 2011, the Veteran's attorney withdrew this hearing request.  The Veteran again, in November 2013, requested a videoconference hearing but subsequent withdrew his request in January 2014.


FINDING OF FACT

In a January 2014 written statement, the Veteran's attorney expressed a desire to withdraw from appellate review the pending claim for entitlement to an increased rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial compensable evaluation for service-connected cervical adenopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the August 2008 rating decision that awarded a noncompensable evaluation for bilateral hearing loss, as well as the subsequent increased rating to a 20 percent, effective from October 31, 2007, and increased rating to 30 percent, effective from June 12, 2010. Thereafter, in a January 2014 written statement, the Veteran's attorney reported the Veteran's desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the foregoing, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal, concerning entitlement to an increased evaluation for bilateral hearing loss, is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


